DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2019/0165258) in view of Fujino (K. Fujino et al 1990 J. Electrochem. Soc. 137 2883) and Balseanu (US 2006/0269692)
Regarding claim 1, Peng discloses, in FIG. 18 and in related text, a magnetic random access memory (MRAM) structure, comprising: 
a dielectric layer (140); 
a first MRAM, a second MRAM and a third MRAM (160’-210’ stacks counting from left in FIG. 18) disposed on the dielectric layer, wherein the second MRAM is disposed between the first MRAM and the third MRAM, and the second MRAM comprises a magnetic tunneling junction (MTJ) (180’); 
two gaps respectively disposed between the first MRAM and the second MRAM and between the second MRAM and the third MRAM; 
two silicon oxide pieces (240) respectively disposed in each of the two gaps; 
a first silicon nitride layer (232’, 234’) surrounding and contacting the sidewall of the MTJ entirely; and 
a second silicon nitride layer (280) covering the openings of each of the gaps and contacting the two silicon oxide pieces (see Peng, [0011], [0018], [0029], [0031]-[0034], [0037], [0043]).
Peng does not explicitly disclose the silicon oxide pieces are tensile stress pieces; the first silicon nitride layer and the second nitride layer are compressive stress layers. Peng does not explicitly disclose tensile stress pieces; a first compressive stress layer, wherein the first compressive stress layer contains compressive stress; a second compressive stress layer, wherein the second compressive stress layer contains compressive stress.
Fujino teaches that silicon oxide film has tensile stress (see Fujino, Abstract). Thus Fujino teaches tensile stress pieces.
Peng and Fujino are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Fujino because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include tensile stress pieces, as taught by Fujino, because of material properties of silicon oxide film formed by CVD (see Fujino, Abstract).
Balseanu teaches that silicon nitride film has compressive stress (see Balseanu, [0006]). Thus Balseanu teaches a first compressive stress layer, wherein the first compressive stress layer contains compressive stress; a second compressive stress layer, wherein the second compressive stress layer contains compressive stress.
Peng and Balseanu are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Balseanu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include a first compressive stress layer, wherein the first compressive stress layer contains compressive stress; a second compressive stress layer, wherein the second compressive stress layer contains compressive stress, as taught by Balseanu, because of material properties of silicon nitride film formed by CVD process with added hydrogen (see Balseanu, [0079], [0086]).
Regarding claim 3, Peng in view of Fujino and Balseanu teaches the structure of claim 1.
Peng and Balseanu together teach wherein the first compressive stress layer (232, 234’ in Peng) covers a sidewall of the first MRAM (first 160’-210’ stack) entirely, a sidewall of the second MRAM (second 160’-210’ stack) entirely and a sidewall of the third MRAM (third 160’-210’ stack) entirely (see Peng, FIG. 18 and discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Peng in view of Fujino and Balseanu teaches the structure of claim 1.
Peng and Balseanu together teach wherein the first compressive layer (232’, 234 in Peng) covers a top surface of the first MRAM (first 160’-210’ stack), a top surface of the second MRAM (second 160’-210’ stack) and a top surface of a third MRAM (third 160’-210’ stack) (see Peng, FIG. 18 and discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Peng in view of Fujino and Balseanu teaches the structure of claim 1.
Peng together with Fujino and Balseanu teach that the first silicon nitride layer (232’ 234’) and the silicon oxide pieces (240) are compressive and tensile pieces (see discussion on claim 1 above), thus apply mechanical stress on neighboring structures, including the MTJ (180’) (see Peng, FIG .18)
Peng, Fujino and Balseanu do not explicitly disclose or teach wherein there is no compressive stress in a sidewall of the MTJ.
However, it is well known that mechanical stress in an MTJ determines its magnetoresistive characteristics (see, for example, M. Löhndorf et al., Characterization of magnetic tunnel junctions (MTJ) with magnetostrictive free layer materials, Journal of Magnetism and Magnetic Materials 272–276 (2004) 2023–2024). That is, compressive stress or tensile stress in a sidewall of the MTJ is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value (zero compressive stress or net tensile stress) through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 6, Peng in view of Fujino and Balseanu teaches the structure of claim 1.
Peng together with Fujino and Balseanu teach wherein the two tensile stress pieces (240) comprise silicon oxide, the first compressive stress layer (232’, 234’) comprises silicon nitride, and the second compressive stress layer (280) comprises silicon nitride (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Peng in view of Fujino and Balseanu teaches the structure of claim 1.
Peng and Balseanu teach wherein the first compressive stress layer (232’, 234’ in Peng) covers a bottom of each of the two tensile stress pieces (240 in Peng) (see Peng, FIG. 18 and discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Fujino and Balseanu, and further in view of Lanzillo (US 2020/0136028).
Regarding claim 8, Peng in view of Fujino and Balseanu teaches the structure of claim 1.
Peng in view of Balseanu teaches the first compressive layer (silicon nitride layer 232’, 234’ in Peng); the second compressive stress layer (silicon nitride layer 280 in Peng). See discussion on claim 1 above. 
Peng and Balseanu do not explicitly disclose or teach wherein a thickness of the second compressive stress layer is not greater than a thickness of the first compressive stress layer.
Lanzillo teaches a thickness (20 nm) of the first silicon nitride layer (140) (see Lanzillo, FIG. 9, [0028], [0031]). Since Balseanu teaches that the first silicon nitride layer is the first compressive stress layer (see discussion on claim 1 above), Lanzillo teaches a thickness of the first compressive stress.
Peng and Lanzillo are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Lanzillo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Peng as already modified by Makenzie, to include a thickness of the first compressive stress, as taught by Lanzillo, because it is simple substitution of one known element for another (silicon nitride layer in Lanzillo for silicon nitride layer in Peng) to obtain predictable results (as cap layer surrounding MTJ). See MPEP § 2143. 
Peng in view of Balseanu does not explicitly teach wherein a thickness of the second compressive stress layer is not greater than 20 nm. Peng in view of Balseanu does not explicitly teach wherein a thickness of the second compressive stress layer is not greater than a thickness of the first compressive stress layer.
However, the second compressive stress layer or the second silicon nitride layer (280) in Peng is a etch stop layer (see Peng, [0043]). And it is well known that thickness of an etch stop layer determines effectiveness of stopping etch and a corresponding parasitic capacitance (see, US 2016/0111325, paragraph [0045]). That is, a thickness of the second compressive stress layer is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Fujino and Balseanu, and further in view of Lanzillo (US 2020/0136028).
Regarding claim 9, Peng in view of Fujino and Balseanu teaches the structure of claim 1.
Peng in view of Balseanu teaches the first compressive layer (first silicon nitride layer 232’, 234’ in Peng). See discussion on claim 1 above.
Peng and Balseanu do not explicitly disclose or teach wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms.
Lanzillo teaches a thickness (20 nm) of the first silicon nitride layer (140) (see Lanzillo, FIG. 9, [0028], [0031]). Since Balseanu teaches that the first silicon nitride layer is the first compressive stress layer (see discussion on claim 1 above), Lanzillo teaches wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms.
Peng and Lanzillo are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Lanzillo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Peng as already modified by Makenzie, to include wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms, as taught by Lanzillo, because it is simple substitution of one known element for another (silicon nitride layer in Lanzillo for silicon nitride layer in Peng) to obtain predictable results (as cap layer surrounding MTJ). See MPEP § 2143.

Claims 18-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2019/0165258) in view of Lee (US 2021/0104576), Fujino (K. Fujino et al 1990 J. Electrochem. Soc. 137 2883) and Balseanu (US 2006/0269692).
Regarding claim 18, Peng discloses, in FIG. 18 and in related text, a magnetic random access memory (MRAM) structure, comprising: 
a dielectric layer (140); 
a plurality of MRAMs (160’-210’ stacks counting from left in FIG. 18) disposed on the dielectric layer and the plurality of MRAMs (first and second 160’-210’ stacks) arranged in one row, wherein the plurality of MRAMs comprise an end MRAM (second 160’-210’ stack) disposed at an end of the row; 
a third MRAM (third 160’-210’ stack) disposed on the dielectric layer and at one side of the end MRAM (second 160’-210’ stack); 
a gap disposed between the end MRAM and the third MRAM; 
a first silicon nitride layer (232’, 234’) contacting a sidewall of the gap; 
a silicon oxide piece (240) disposed within the gap; 
a second silicon nitride layer (280) covering an opening of the gap and contacting the silicon oxide piece; and 
a plurality of metal interconnections (300, 114) respectively contacting each of the plurality of MRAMs (see Peng, [0010]-[0011], [0018], [0029], [0031]-[0034], [0037], [0043], [0047]).
Peng does not explicitly disclose that the third MRAM is a dummy MRAM.
Peng does not explicitly disclose a dummy MRAM.
Lee teaches a dummy MRAM (DC) (see Lee, FIGS. 1A and 2A, [0021]-[0022], [0030]).
Peng and Lee are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include a dummy MRAM, as taught by Lee, in order to prevent bridging between adjacent row lines (see Lee, [0048]). 
Peng does not explicitly disclose that the first and second silicon nitride layers are compressive stress layers; the silicon oxide piece is a tensile stress piece. Peng does not explicitly disclose a first compressive stress layer, wherein the first compressive stress layer contains compressive stress; a tensile stress piece; a second compressive stress layer, wherein the second compressive stress layer contains compressive stress.
Fujino teaches that silicon oxide film has tensile stress (see Fujino, Abstract). Thus Fujino teaches a tensile stress piece.
Peng and Fujino are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Fujino because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include a tensile stress piece, as taught by Fujino, because of material properties of silicon oxide film formed by CVD (see Fujino, Abstract).
Balseanu teaches that silicon nitride film has compressive stress (see Balseanu, [0006]). Thus Balseanu teaches a first compressive stress layer, wherein the first compressive stress layer contains compressive stress; a second compressive stress layer, wherein the second compressive stress layer contains compressive stress.
Peng and Balseanu are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Balseanu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng to include a first compressive stress layer, wherein the first compressive stress layer contains compressive stress; a second compressive stress layer, wherein the second compressive stress layer contains compressive stress, as taught by Balseanu, because of material properties of silicon nitride film formed by CVD process with added hydrogen (see Balseanu, [0079], [0086]).
Regarding claim 19, Peng in view of Lee, Fujino and Balseanu teaches the structure of claim 18.
Peng discloses wherein each of the plurality of the metal interconnections comprises a first metal interconnection (300) and a second metal interconnection (114) respectively electrically connecting to a top electrode (210’) and a bottom electrode (160’) of each of the plurality of MRAMs (first and second 160’-210’ stacks) (see Peng, FIG. 18, [0014], [0016], [0047]).
Lee teaches that the dummy MRAM only electrically connects to one of the interconnects (row lines and column lines) (see Lee, FIG. 2A, [0037]). Thus Lee together with Peng teaches wherein the dummy MRAM only electrically connects to one of the first metal interconnection and the second metal interconnection, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.
Regarding claim 20, Peng in view of Lee, Fujino and Balseanu teaches the structure of claim 18.
Peng, Fujino and Balseanu together teach wherein the tensile stress piece (240 in Peng) comprises silicon oxide, the first compressive stress layer (232’, 234’ in Peng) comprises silicon nitride, and the second compressive stress layer (280 in Peng) comprises silicon nitride (see discussion on claim 18 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.
Regarding claim 23, Peng in view of Lee, Fujino and Balseanu teaches the structure of claim 18.
Peng, Lee together with Balseanu teach wherein the first compressive stress layer (232’, 234’ in Peng) covers a sidewall of the end MRAM (second 160’-210’ stack in Peng) entirely and a sidewall of the dummy MRAM (third 160’-210’ stack in Peng) entirely (see Peng, FIG. 18 and discussion on claim 18 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.
Regarding claim 24, Peng in view of Lee, Fujino and Balseanu teaches the structure of claim 18.
Peng, Lee together with Balseanu teach wherein the first compressive stress layer (232’, 234’ in Peng) covers a top surface of the end MRAM (second 160’-210’ stack in Peng) and a top surface of the dummy MRAM (third 160’-210’ stack in Peng) (see Peng, FIG. 18 and discussion on claim 18 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.
Regarding claim 25, Peng in view of Lee, Fujino and Balseanu teaches the structure of claim 18.
Peng discloses wherein the end MRAM (second 160’-210’ stack) comprises a magnetic tunneling junction (MTJ) (see Peng, [0018], [0029]).
Fujino and Balseanu teach that the first silicon nitride layer (232’ 234’) and the silicon oxide pieces (240) are compressive and tensile pieces (see discussion on claim 1 above), thus apply mechanical stress on neighboring structures, including the MTJ (180’) (see Peng, FIG .18).
Peng, Fujino and Balseanu do not explicitly disclose or teach wherein there is no compressive stress in a sidewall of the MTJ.
However, it is well known that mechanical stress in an MTJ determines its magnetoresistive characteristics (see, for example, M. Löhndorf et al., Characterization of magnetic tunnel junctions (MTJ) with magnetostrictive free layer materials, Journal of Magnetism and Magnetic Materials 272–276 (2004) 2023–2024). That is, compressive stress or tensile stress in a sidewall of the MTJ is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value (zero compressive stress or net tensile stress) through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 26, Peng in view of Lee, Fujino and Balseanu teaches the structure of claim 18.
Peng, Fujino and Balseanu together teaches wherein the first compressive stress layer (232’, 234 in Peng) covers a bottom of the tensile stress piece (240 in Peng) (see Peng, FIG. 18 and discussion on claim 18 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Lee, Fujino and Balseanu, and further in view of Lanzillo (US 2020/0136028).
Regarding claim 27, Peng in view of Lee, Fujino and Balseanu teaches the structure of claim 18.
Peng in view of Balseanu teaches the first compressive layer (silicon nitride layer 232’, 234’ in Peng); the second compressive stress layer (silicon nitride layer 280 in Peng). See discussion on claim 18 above. 
Peng and Balseanu do not explicitly disclose or teach wherein a thickness of the second compressive stress layer is not greater than a thickness of the first compressive stress layer.
Lanzillo teaches a thickness (20 nm) of the first silicon nitride layer (140) (see Lanzillo, FIG. 9, [0028], [0031]). Since Balseanu teaches that the first silicon nitride layer is the first compressive stress layer (see discussion on claim 1 above), Lanzillo teaches a thickness of the first compressive stress.
Peng and Lanzillo are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Lanzillo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Peng as already modified by Makenzie, to include a thickness of the first compressive stress, as taught by Lanzillo, because it is simple substitution of one known element for another (silicon nitride layer in Lanzillo for silicon nitride layer in Peng) to obtain predictable results (as cap layer surrounding MTJ). See MPEP § 2143. 
Peng in view of Balseanu does not explicitly teach wherein a thickness of the second compressive stress layer is not greater than 20 nm. Peng in view of Balseanu does not explicitly teach wherein a thickness of the second compressive stress layer is not greater than a thickness of the first compressive stress layer.
However, the second compressive stress layer or the second silicon nitride layer (280) in Peng is a etch stop layer (see Peng, [0043]). And it is well known that thickness of an etch stop layer determines effectiveness of stopping etch and a corresponding parasitic capacitance (see, US 2016/0111325, paragraph [0045]). That is, a thickness of the second compressive stress layer is a result effective variable for varying. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Lee, Fujino and Balseanu, and further in view of Lanzillo (US 2020/0136028).
Regarding claim 28, Peng in view of Lee, Fujino and Balseanu teaches the structure of claim 18.
Peng in view of Balseanu teaches the first compressive layer (first silicon nitride layer 232’, 234’ in Peng). See discussion on claim 1 above.
Peng and Balseanu do not explicitly disclose or teach wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms.
Lanzillo teaches a thickness (20 nm) of the first silicon nitride layer (140) (see Lanzillo, FIG. 9, [0028], [0031]). Since Balseanu teaches that the first silicon nitride layer is the first compressive stress layer (see discussion on claim 1 above), Lanzillo teaches wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms.
Peng and Lanzillo are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng with the features of Lanzillo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Peng as already modified by Makenzie, to include wherein a thickness of the first compressive stress layer is not smaller than 50 angstroms, as taught by Lanzillo, because it is simple substitution of one known element for another (silicon nitride layer in Lanzillo for silicon nitride layer in Peng) to obtain predictable results (as cap layer surrounding MTJ). See MPEP § 2143.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of records, individually or in combination, do not disclose nor teach “wherein an absolute value of a tensile stress in each of the two tensile stress pieces is the same as an absolute value of a tensile stress in the first compressive stress layer or a difference between the absolute value of the tensile stress in each of the two tensile stress pieces and the absolute value of the tensile stress in the first compressive stress layer is smaller than a predetermined ratio” in combination with other limitations as recited in claim 2.
The prior art of records, Peng and Lee, teaches wherein the dummy MRAM comprises a first sidewall and a second sidewall, and the first sidewall is opposed to the second sidewall, the gap is disposed between the end MRAM and the first sidewall of the dummy MRAM. The prior art of records, individually or in combination, do not disclose nor teach “there is no tensile stress piece disposed at the second sidewall of the dummy MRAM” in combination with other limitations as recited in claim 21.
The prior art of records, individually or in combination, do not disclose nor teach “wherein an absolute value of a tensile stress in the tensile stress piece is the same as an absolute value of a tensile stress in the first compressive stress layer or a difference between the absolute value of the tensile stress in the tensile stress piece and the absolute value of the tensile stress in the first compressive stress layer is smaller than a predetermined ratio” in combination with other limitations as recited in claim 22.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811